                                           Case 3:19-cv-04559-EMC Document 7 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    HUJAZI,                                            Case No. 19-cv-04559-EMC
                                   8                   Plaintiff,
                                                                                           ORDER DISMISSING CASE
                                   9            v.

                                  10    SCHOENMANN,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Previously, the Court issued an order to show cause, directing Ms. Hujazi to show cause as

                                  14   to why her case should not be dismissed for failure to prosecute and/or failure to perfect the record

                                  15   on appeal. The Court gave Ms. Hujazi until August 24, 2020, to file a response to the order to

                                  16   show cause. Ms. Hujazi did not file a response on that date. Accordingly, the Court hereby

                                  17   dismisses Ms. Hujazi’s case without prejudice.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: August 31, 2020

                                  22

                                  23                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
